DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Priority
This application filed on 06/18/2022 is a 371 of PCT/US2018/066149, filed on 12/18/2018, which claims benefit of 62/607,472, filed on 12/19/2017.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9 and 13 have been considered but are moot because the new ground of rejection in this Office Action does not rely on any reference applied in the previous prior rejection of record documented in the Final Office Action mailed on 05/26/2022.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9 and 13 in the reply filed on 10/27/2021 is acknowledged. No argument in traverse of the restriction requirement has been asserted. Accordingly, the requirement is made FINAL.
Applicants' election without traverse of the species of Example 260, shown below, is also acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The Examiner notes that compounds under examination correspond to compound 260, the compounds taught by Chang (see 1/27/2022 Non-final Office action at Item 6), and the compounds taught by Churcher (see 5/26/2022 Final Office action at Item 7), i.e., compounds of the structure:

    PNG
    media_image2.png
    142
    378
    media_image2.png
    Greyscale

Subsequent claim amendments eliminated these compounds from the scope of the claims (including from claims 6 & 7).  Examination is now expanded to the three compounds obvious over Purandare et al. shown in the rejections below:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

These compounds do not read on claims 6-7.  Accordingly, these claims have properly been withdrawn as drawn to non-elected (and non-examined) subject matter.
The Examiner further notes that claim 12 was non-elected as a result of the restriction requirement, as designated in the Non-Final Rejection, mailed 1/27/2022 (Item 2).  Although claim 12 was listed as rejected in the Final Office action mailed 5/26/2022, there was no mention of the limitations of claim 12.  Thus, this has been construed as a typographic/clerical error to include non-elected claim 12.  Currently, claim 12 stands non-elected, and is construed as not having been examined.  Thus, claim 12 remains withdrawn.

Proper Markush Group
The Examiner notes that a proper Markush group extends to compounds of Formula (I) (claim 1), wherein G group is position isomers to the originally elected compound 260.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Some G groups have been the basis of previous rejections during prosecution. Accordingly, the designated “proper” Markush groups will also be extended to

    PNG
    media_image7.png
    318
    392
    media_image7.png
    Greyscale


Claim Rejections – Improper Markush Group
Claims 1-5, 9 and 13 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see MPEP 2117)
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
  Claims 1-5, 9 and 13 recite chemical species alternatives which are in different recognized physical classes and the Markush list embraces different chemical compounds that do not share any single structural similarity between the species.  The Markush grouping for compounds of Formula (I) recites a great variety of variable moieties A and G. For example, claim 1 recites the following limitations of A moiety.

    PNG
    media_image8.png
    406
    832
    media_image8.png
    Greyscale

Accordingly, A moiety includes the following exemplary ring substitutes among many other further substitutes on rings:
     
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
   
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
      
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
     
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
   
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Furthermore, claim 1 recites G moiety being various heterocyclic ring structures in (i), (ii), (iii), (iv) or (v). Accordingly, G moiety includes a variety of aromatic ring and heterocycles, etc.:
                 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
       
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
     
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
  
All above groups are different classes of compounds, and have different
classifications. For examples, claimed compound has the structure: 
The compounds with azabicyclo[4. 1. 1]octanyl group in A moiety as recited in the claim would have been classified in C07D 491/08; exemplary compound 280 (claim 13) has the structure as below:

    PNG
    media_image17.png
    131
    453
    media_image17.png
    Greyscale

The compounds with morpholine in A moiety as recited in the claim would have been classified in C07D 413/14; exemplary compound 305 (claim 13) has the structure as below:

    PNG
    media_image18.png
    130
    322
    media_image18.png
    Greyscale

The compounds with triazolopyridine in G moiety as recited in the claim 3 would have been classified in C07D 401/14; exemplary compound 223 (claim 13) has the structure as below:

    PNG
    media_image19.png
    155
    326
    media_image19.png
    Greyscale

The compounds with pyridine in G moiety as recited in the claim would have been classified in C07D 401/04; exemplary compound 5 (claim 13) has the structure as below:

    PNG
    media_image20.png
    131
    317
    media_image20.png
    Greyscale

There is only minimal structure moiety in common -- indole ring 
    PNG
    media_image21.png
    130
    158
    media_image21.png
    Greyscale

 among the alterative compounds claimed in Formula (I), which is a minimal part of the structures compared with other varieties of A and G Markush groups.  Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 103
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Purandare, et al. US 2006/0235037 (published Oct 19, 2006, listed in the IDS filed on 09/29/2020) 

Purandare et al. disclosed a series of heterocyclic compounds as inhibitors of protein arginine methyl transferases (PRMTs) for the treatment of hyperproliferative, inflammatory, infectious, and immunoregulatory disorders and diseases with general structures shown (Abstract and claims) as below:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
  
    wherein ring Q can be various size, X is C or N, Y is NH, N-Me or CH, A, B, D are each independently C or N, R1 is aryl, substituted aryl, heterocycles or substituted heterocycles, R2 is H, Me, Et, halogen, CN, NO2, OMe, OEt, SMe, SO2Me, CF3, or OCF3, R3 and R4 are each independently H or C1-4 alkyl.  Purandare et al.  disclosed over 145 heterocyclic compounds in the specification. With rational modification of Purandare compounds, instant application was obvious variation over the disclosed compounds such as compound 111 in Table 2, compound 133 in paragraph 0271, compound 136 in paragraph 0297.

    PNG
    media_image23.png
    165
    364
    media_image23.png
    Greyscale
                         
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
                                            
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

     As the structures shown above, a representative Purandare compound 111 teaches the claimed compound in instant claim 1 wherein G= 3, 4-diOMePh, R1= Me, n= 0, A CH2CH2NHCH3(piperidinyl) encompassed by the limitation -CRxR12R13, wherein R12 and R13 together with the carbon atom to which they are attached form a cyclic group recited in embodiment (ii) of A moiety.

    PNG
    media_image26.png
    167
    731
    media_image26.png
    Greyscale

 The difference between Purandare compound 111 with instant application is the substituted piperidinyl group in A (embodiment ii) which was originally claimed in the claim set filed on 06/18/2020 and 10/27/2021 but removed in the claim set filed on 04/19/2022 by applicant in response to previous double patenting rejection documented in the Office Action mailed on 01/27/2022 
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455.( MPEP 2143). In instant case, the exemplary compound 111 taught by Purandare et.al. was  disclosed as inhibitors of PRMTs that can be used for hyperproliferative, inflammatory, infectious, and immunoregulatory disorders /diseases (See abstract and claims) and would have been qualified as lead compound for further modification. 
Along with the piperidinyl group (six-member N containing heterocyclic ring) shown in compound 111, Purandare et al. also taught heterocycle compounds with different sized ring shown in the disclosed compounds such as substituted azepanyl (seven-member N containing heterocyclic ring in compound 133), substituted pyrrolidinyl( five-member N containing heterocyclic ring in compound 136). The substituted piperidinyl, azepanyl and pyrrolidinyl groups in above compounds would have been considered as bioisosteric replacement.  To achieve compounds with  better activity based on lead compound  111 with the rationale of bioisosteric modification,  it would have been obvious to one of ordinary skill in the art to replace the piperidinyl group with other bioequivalent groups such as azepanyl or pyrrolidinyl in A moiety to arrive claimed embodiments in instant applications giving the two alternative compounds that are obvious:

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

In summary, Purandare compounds were claimed for use in the treatment of allergic disease, proliferative disease, inflammatory and immunoregulatory disorders/ diseases which are the same as instant application. With Purandare compound 111 as lead compound, it would have been obvious to one of ordinary skill in the art to replace the piperidinyl group with other bioequivalent groups such as azepanyl or pyrrolidinyl in A moiety with the expectation of similar or better activities resulting from the bioisosteric modification. With the teaching and motivation of bioisosteric replacement stated above. A prima facie case of obviousness was established. 

Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Purandare, et al. US 2006/0235037 (published Oct 19, 2006) based on homologation.
Purandare et. al. teaches the derivatives with different sized rings shown above in the disclosed compounds such as azepanyl (seven-member ring in compound 133), piperidinyl group (six-membered ring in compound 111), and pyrrolidinyl (five-member ring in compound 136) which are homologs, varying with successive removal of the same CH2 group from the ring.	
MPEP 2144.09(II), first paragraph states the following:
 II.	HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Based on the series of ring sizes, the azetidinyl (4-membered N containing heterocyclic ring) alternative to piperidinyl would have been obvious, as a homolog of compound 111 (in view of 133, 111, and 136 ring size modifications), rendering obvious the compound:

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 , 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 3, 8 of U.S. Patent No.10071079 in view of Purandare, et al  and  homologation rationale.
Applicant removed “piperidinyl” from the embodiment of group A in response to previous double patenting rejection mailed 01/27/2022.  Although the claims after amendment  are not identical, they are not patentably distinct from each other because they still claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it based on obviousness. The reference claims 1 encompass the subgenus below, wherein R3 is -CH2C(O)NH2 , -CH2C(O)NH(CH3 ), -CH2C(O)N(CH3)2 ( 503, line 35 and 36) ; R1=CH(CH3)2; R2=CH3, p= 0, 1, 2, 
,
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

The compound above is a compound of Formula I with A = substituted piperidinyl and G=  
    PNG
    media_image32.png
    185
    167
    media_image32.png
    Greyscale
 .
In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification.  For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (R3 is -CH2C(O)NH2 , -CH2C(O)NH(CH3 ), -CH2C(O)N(CH3)2 ( 503, line 35 and 36) to substituted azetidinyl group, it will arrive the claimed structure in instant claim 1-5 and 9  

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

wherein A  is substituted azetidinyl with R12a as 
    PNG
    media_image34.png
    22
    145
    media_image34.png
    Greyscale
 (Rx is H or CH3),  R2=CH3, p=0, 1, 2.  
Example 260 from claim 13 is also rendering obvious wherein A  is substituted azetidinyl with R12a as CH2CONHCH3; R1=CH(CH3)2, R2=CH3, p=1.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference US patent No.10071079 render the instant claimed invention obvious.

 Claims 1-5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 6, 10 of U.S. Patent No.10912766 in view of Purandare, et al.
Applicant removed “piperidinyl” from the embodiment of group A in response to previous double patenting rejection mailed 01/27/2022. Although the claims after amendment  are not identical, they are not patentably distinct from each other because they still claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it based on obviousness. For example, the reference claim 1 encompass the subgenus below, wherein R3 is  L1-A wherein L1 is a bond and A is  tetrahydrofuranyl (508, line 20) ; R1= Cl, CN, C1-4 alkyl, Cl-3 fluoroalkyl, C1-3hydroxy-fluoroalkyl,  C3-6 cycloalkyl, -CH2(C3-6 cycloalkyl), -C(O)O(C1-3 alkyl), or tetrahydropyranyl; m=0,1-4; n=0,1,2; p= 0,1-4;

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

The compound above is a compound of Formula I with A = substituted piperidinyl and G=  
    PNG
    media_image32.png
    185
    167
    media_image32.png
    Greyscale
.
 In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification.  For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (wherein R3 is  L1-A , L1 is a bond and A is  tetrahydrofuranyl (508, line 20)) to substituted pyrrolidinyl group while m=0, n=0, it will arrive the claimed structure in instant claim 1-5 and 9

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

 wherein A  is substituted pyrrolidinyl with R12a = R12b = tetrahydrofuranyl,   R1=CH(CH3)2, R2=CH3, p=0,1-4 

The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference US patent No.10912766 render the instant claimed invention obvious.

Claims 1-5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 8 of U.S. Patent No.11180474 in view of Purandare, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed the same pharmaceutical use of the compounds (claim 1-6) and pharmaceutical compositions comprising it (claim8) based on obviousness. For example, reference claim 1 encompass the subgenus below, wherein R3  is  (CRxRx)0-3 NRx(CRxRy) ( Rx=Ry=H or CH3) (from 1(b), section 233, line 28); R1=Cl, -CN, C1-4 alkyl, Cl-3 fluoroalkyl, C1-3hydroxy-fluoroalkyl, C3-6 cycloalkyl, -CH2(C3-6 cycloalkyl), -C(O)O(C1-3 alkyl), or tetrahydropyranyl; m=0, 1-4; n= 0, 1, 2; R5  is F, Cl, CN, Cl-2 alkyl, Cl-2 fluoroalkyl, or OCH3

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

The compound above is a compound of Formula I with A = substituted piperidinyl and G= 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
  . 
In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, , pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification.  For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (R3  is  (CRxRx)0-3 NRx(CRxRy) ( Rx=Ry=H or CH3) (from (b), section 233, line 28) to substituted pyrrolidinyl group and m=0, n=0, it will arrive the claimed structure in instant claim 1-5 and 9 

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

wherein A  is substituted pyrrolidinyl with R12a as -(CH2)1-2NRxRx ( Rx= H or CH3), m=n=0
The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference patent render obvious the instant claimed invention.

Claims 1-5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10660877 in view of Purandare, et al. and homologation. Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it based on obviousness. For example, reference claim 1 encompass the subgenus below, wherein R3= (CRxRx)0-3 NRx(CRxRy) ( Rx=Ry=H or CH3) ( 358, line 34) ;  R1= Cl, -CN, C1-4 alkyl, Cl-3 fluoroalkyl, C1-3 hydroxy-fluoroalkyl, , C3-6 cycloalkyl, -CH2(C3-6 cycloalkyl), -C(O)O(C1-3 alkyl), or tetrahydropyranyl; m=0,1-4; n= 0, 1, 2, p=0,1-4 ; R5  is F, Cl, CN, Cl-2 alkyl, Cl-2 fluoroalkyl, or OCH3

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale


The compound above is a compound of Formula I with A = piperidinyl with extensive substitutes and G= 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
  .
 In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification. For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (R3= (CRxRx)0-3 NRx(CRxRy) ( Rx=Ry=H or CH3) ( 358, line 34)  to substituted pyrrolidinyl group and m=0,  n=0, it will arrive the claimed structure in instant claim 1-5 and 9
 .

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

wherein A  is substituted pyrrolidinyl with R12a is -(CH2)1-2NRxRx ( Rx= H or CH3), m=n=0

The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference patent No. 10660877 render the instant claimed invention obvious.

    Claims 1-5 and 9, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 11130756 in view of Purandare, et al and homologation. Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it (claim 6) based on obviousness. For example, reference claim 1 encompass the subgenus below, wherein  R3= (CRxRx)1-2C(O)NRyRy (87, line 21, Rx=Ry=H); R4a=R4b=R4c=R4d= H,  R1= Cl, -CN, C1-4 alkyl, Cl-3 fluoroalkyl, C1-3hydroxy-fluoroalkyl, C3-6 cycloalkyl, -CH2(C3-6 cycloalkyl), -C(O)O(C1-3 alkyl), or tetrahydropyranyl; n= 0, 1, 2, p=0, 1-4; R5  is F, Cl, CN, Cl-2 alkyl, Cl-2 fluoroalkyl, or OCH3

    PNG
    media_image43.png
    228
    455
    media_image43.png
    Greyscale

The compound above is a compound of Formula I with A = piperidinyl with extensive substitutes and G= 
    PNG
    media_image32.png
    185
    167
    media_image32.png
    Greyscale
  . 
In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification. For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (R3= (CRxRx)1-2C(O)NRyRy (87, line 21, Rx=Ry=H) to substituted azetidinyl group and R4a=R4b=R4c=R4d= H , n=0, it will arrive the claimed structure in instant claim 1-5 , 9 and 13.

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

wherein A  is substituted azetidinyl with R12a as 
    PNG
    media_image34.png
    22
    145
    media_image34.png
    Greyscale
, Rx is H or CHC3.
Example 260 from claim 13 is also rendering obvious where R12a is CH2CONHCH3; R1=CH(CH3)2, R2=CH3, p=1, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference patent No. 11130756 render obvious the instant claimed invention.

Claims 1-5, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10730877 in view of Purandare et.al. and homologation.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it based on obviousness. For example, reference claim 1  encompass the subgenus below, wherein R1= C1-3 alkyl, C1-2 fluoroalkyl, n= 0, 1, 2, R5  is F, Cl, CN, Cl-2 alkyl, Cl-2 fluoroalkyl, or OCH3.  A and G are extensive groups overlapping with  A and G moiety in instant claims.

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

The difference between reference compound above and instant application is the azaindole ring (N atom) vs indole ring (CH2) (wherein N and CH2 are consider bioequivalent) and substituted piperidinyl in A moiety wherein substituted piperidinyl would have been considered bioisosteric equivalent with substituted azepanyl, pyrrolidinyl, azetidinyl groups as in the teaching of Purandare and homologation. The reference claim 1 encompass the subgenus below wherein  R1=CHC(CH3)2, n=0
A is -CRxR12R13 ( 572, line 16-19)  , wherein R12 and R13 together with the carbon atom to which they are attached form a cyclic group selected from piperidinyl substituted with zero to 3 R12a;
     G= 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
  
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified azaindole ring (N atom) to indole ring ( CH2) and substituted piperidinyl to azetidinyl group with the  expectation of same activities. For example, with the modification of  azaindole ring  to indole ring and with the modification of substituted piperidinyl group  to substituted azetidinyl group of one embodiment in reference patent wherein A is -CRxR12R13 and R12a is CH2CONHCH3( 572, line 30), it will arrive the claimed structure in instant claim 1-5, 9 and 13:

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

Wherein R1=CHC(CH3)2, n=0, A is substituted azetidinyl group with R12a is CH2CONHCH3, G is 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 
The instant application shares at least one common inventor with the reference patent. Further, the instant application is not related to the reference patent thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the reference patent No. 10730877 render obvious the instant claimed invention.

 Claims 1-5, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the over claim 1-7 and 9  of U.S. application No. 16/763,670 in view of Purandare, et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because they claimed the same pharmaceutical use of the compounds and pharmaceutical compositions comprising it based on obviousness. These reference claim 1 encompass the subgenus below, wherein R3= 
    PNG
    media_image51.png
    26
    139
    media_image51.png
    Greyscale
,  (b) on claim page 6), R2 is extensive groups including C1-4 alkyl, CN, NO2, etc. page 5);   R1=Cl, -CN, C1-4 alkyl, Cl-3 fluoroalkyl, C1-3hydroxy-fluoroalkyl, C3-6 cycloalkyl, -CH2(C3-6 cycloalkyl), -C(O)O(C1-3 alkyl), or tetrahydropyranyl; m= 0, 1-4, n= 0, 1, 2, p=0,1-4, R5  is F, Cl, CN, Cl-2 alkyl, Cl-2 fluoroalkyl, or OCH3

    PNG
    media_image52.png
    128
    254
    media_image52.png
    Greyscale

The compound above is a compound of Formula I with A = piperidinyl with extensive substitutes and G= 10-membered heterocyclic ring 
    PNG
    media_image53.png
    199
    676
    media_image53.png
    Greyscale

In light of  the bioisosteric modification rational stated in above teaching of Purandare and homologation, one of ordinary skill in the art would have modified substituted piperidinyl group by replacement with bioisosteric groups such as azepanyl, pyrrolidinyl, azetidinyl groups with the expectation of similar activities resulting from the bioisosteric modification. For example, with the modification of substituted piperidinyl group of one embodiment in reference claim 1 (R3= 
    PNG
    media_image51.png
    26
    139
    media_image51.png
    Greyscale
,  (b) on claim page 6, )  to substituted pyrrolidinyl group, it will arrive the claimed structure in instant claim 1,2 and 9:

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale

Wherein  A is substituted pyrrolidinyl group with R12a=CH2CH2NHCH3, 

The instant application shares at least one common inventor with the copending application. Further, the instant application is not related to the copending application and thus no 35 USC 121 shield exists. See MPEP 804.01. Therefore, the claims in the copending application render obvious the instant claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watterson, et, al, US 7,008,958 B2, (2006) disclosed a series of 5-oxazolyl indole compounds as initiators of IMPDH enzyme that are used in diseases associated with inflammation and immune-modulation 

    PNG
    media_image55.png
    402
    850
    media_image55.png
    Greyscale

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIYUAN MOU whose telephone number is (571)270-1791. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M./           Examiner, Art Unit 4182                                                                                                                                                                                             



/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611